EXHIBIT 10.1

 

Summary of Non-Employee Director Compensation

 

·                  On or before April 1 of each calendar year, the Compensation
Committee (the “Committee”) shall formally approve the compensation arrangements
for non-employee directors of the Company to take effect as of April 1 of such
calendar year.

 

·                  Unless otherwise approved by the Committee, each director
will receive a quarterly cash retainer of $6,250, to be paid on April 1 of such
year and the first day of each calendar quarter thereafter through January 1 of
the subsequent calendar year.  At the election of a non-employee director prior
to April 1 of such calendar year, such director may receive, in lieu of such
quarterly retainers, a restricted stock unit award under the 2014 Equity
Incentive Plan (the “2014 Plan”).  Any such award (a “Director Retainer RSU
Grant”), shall (w) have a grant date of April 1 (or if April 1 is not a business
day, the first business day thereafter), (x) be for a total number of shares
equal to $25,000 divided by the closing price of the Company’s common stock on
the date of grant, (y) vest in full on the first anniversary of the vesting
commencement date, assuming continued service on the Board of Directors as of
the vesting date and (z) otherwise be subject to the terms and conditions of the
2014 Plan.

 

·                  Unless otherwise approved by the Committee, each director who
serves as Chair of the Audit Committee, Compensation Committee or Nominating and
Corporate Governance Committee will receive an additional quarterly cash
retainer of $1,250, to be paid on April 1 of such year and the first day of each
calendar quarter thereafter through January 1 of the subsequent year.  At the
election of any Chair prior to April 1 of such calendar year, such Chair may
receive, in lieu of such quarterly retainer, a restricted stock unit award (the
“Chair Retainer RSU Grant”) under the 2014 Plan, which shall (w) have a grant
date of April 1 (or if April 1 is not a business day, the first business day
thereafter), (x) be for a total number of shares equal to $5,000 divided by the
closing price of the Company’s common stock on the date of grant, (y) vest in
full on the first anniversary of the vesting commencement date, assuming
continued service as the Chair of the applicable committee as of the vesting
date and (z) otherwise be subject to the terms and conditions of the 2014 Plan.

 

·                  Unless otherwise approved by the Committee, on April 1 of
each calendar year (or if April 1 is not a business day, the first business day
thereafter), each director will receive an annual restricted stock unit award
(each, a “Director Annual RSU Grant”) under the 2014 Plan.  Each Director Annual
RSU Grant shall (i) be for a total number of shares equal to $50,000 divided by
the closing price of the Company’s common stock on the date of grant, (ii) vest
as to one-third of the shares underlying the Director Annual RSU Grant on each
of the first, second and third anniversaries of the applicable vesting
commencement date, in each case assuming continued service on the Board of
Directors as of each vesting date and (iii) otherwise be subject to the terms
and conditions of the 2014 Plan.

 

·                  Unless otherwise approved by the Committee, on April 1 of
each calendar year (or if April 1 is not a business day, the first business day
thereafter), each director will also receive a stock option award (each, a
“Director Annual Option Grant”) under the 2014 Plan.  Each Director Annual
Option Grant shall (i) have a Black-Scholes value of $50,000 on the date of
grant, (ii) have an exercise price equal to the closing price of the Company’s
common stock on the date of grant, (iii) vest as to one-third of the shares
underlying the Director Annual Option Grant on each of the first, second and
third anniversaries of the applicable vesting commencement date, in each case
assuming continued service on the Board of Directors as of each vesting date and
(iv) otherwise be subject to the terms and conditions of the 2014 Plan.

 

·                  Unless otherwise approved by the Committee, on April 1 of
each calendar year (or if April 1 is not a business day, the first business day
thereafter), the director who is then serving as Chair of the Audit Committee
will also receive a restricted stock unit award (each, an “Audit Chair Annual
RSU Grant”) under the 2014 Plan.  Each Audit Chair Annual RSU Grant shall (i) be
for a total number of shares equal to $15,000 divided by the closing price of
the Company’s common stock on the date of grant, (ii) vest in full on the first
anniversary of the vesting commencement date, assuming continued service as the
Chair of the Audit Committee on such vesting date and (iii) otherwise be subject
to the terms and conditions of the 2014 Plan.

 

1

--------------------------------------------------------------------------------


 

·                  Unless otherwise approved by the Committee, on April 1 of
each calendar year (or if April 1 is not a business day, the first business day
thereafter), each director who is then serving as Chair of the Compensation
Committee or Chair of the Nominating and Corporate Governance Committee will
also receive a restricted stock unit award (each, an “Other Chair Annual RSU
Grant”) under the 2014 Plan.  Each Other Chair Annual RSU Grant shall (i) be for
a total number of shares equal to $5,000 divided by the closing price of the
Company’s common stock on the date of grant, (ii) vest in full on the first
anniversary of the vesting commencement date, in each case assuming continued
service as the Chair of the Compensation Committee or Nominating and Corporate
Governance Committee, as applicable, on such vesting date and (iii) otherwise be
subject to the terms and conditions of the 2014 Plan.

 

2

--------------------------------------------------------------------------------